Citation Nr: 1409152	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell cancer of the lip, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for basal cell cancer of the lip.  In December 2009, the Veteran filed a NOD as to the aforementioned claim.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month in July 2010.  After additional VA treatment records were associated with the claims file, a supplemental SOC was issued in September 2011 and October 2012.  

In December 2012, the claim on appeal was remanded in order to afford the Veteran a Board hearing at the RO.  By way of May 2013 correspondence, the Veteran's representative informed the RO that the Veteran did not plan to appear for his scheduled May 2013 Board hearing.  As such, the Veteran's request for a Board hearing has been s deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In November 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a December 2013 supplemental SOC), and returned this matter to the Board for further appellate consideration. . 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless ,electronic claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic records.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate this claim have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, he has not been diagnosed with a cancer recognized by VA as etiologically related to herbicide exposure. 

3.  Basal cell carcinoma was not shown in service or for many years thereafter, and the only competent, probative opinion on the question of whether there exists a medical relationship, or nexus, between any current basal cell carcinoma, and service, to include any herbicide exposure therein, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma, to include as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for basal cell carcinoma, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event the claim is reopened, and service connection granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter-which meets the content of notice requirements described in Dingess/Hartman, and Pelegrini,-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, private, and Social Security Administration (SSA) treatment records.  Also of record are written statements provided by the Veteran.  The Veteran has not identified any additional records that are relevant to his claim on appeal, and the Board finds that no further RO action on this claim, prior to appellate consideration, is required.

As for other additional evidence, as noted, the Board sought further development of the claim in November 2013.  In November 2013, the Board instructed the RO/AMC to obtain any additional VA treatment records since October 2012 and to send the Veteran another letter requesting any additional information and/or evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

As noted, in November 2013, the AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  VA treatment records dated since October 2012 have been associated with the Virtual VA/VBMS electronic files.  Moreover, the Veteran was afforded a VA examination in November 2013.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  While sarcomas (cancer) are included on the list of diseases subject to presumptive service connection on the basis of herbicide exposure, basal cell carcinoma is not included.  Id.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.


The Veteran contends that his basal cell carcinoma is a result of exposure to Agent Orange while serving in the Republic of Vietnam.  Personnel records document the Veteran's service in the Republic of Vietnam; thus exposure to herbicides is presumed.
The Veteran's service treatment records, to include entrance and discharge examination reports, documents show no complaints, findings, or diagnosis pertaining to basal cell carcinoma.

Post-service evidence shows that the Veteran has had diagnoses and treatment for basal cell carcinoma.  The Veteran's treatment records, to include private, VA, and Social Security Administration, indicate that he has been surgically treated for basal cell carcinoma on his left upper lip.  Treatment records from SSA show a history, per the Veteran's report, of basal cell carcinoma since 2004, and VA treatment records document removal of a lesion in 2008.

Pursuant to the Board's November 2013 remand, the Veteran underwent a VA examination in November 2013.  The examination report includes a notation that the claims file was reviewed.  The examiner noted that the Veteran was diagnosed with left nasolabial fold basal cell carcinoma in 2008 and that such was excised. The Veteran reported that he had not had any other treatment for basal cell carcinoma either before or after the excision in 2008.  The examiner opined that the Veteran's basal cell carcinoma was less likely than not incurred in or caused by the claimed in-service injury, event or illness, to include herbicide exposure.  

The examiner indicated that the Veteran had one episode of basal cell carcinoma which was excised surgically and has not recurred.  The examiner noted that basal cell carcinoma is a common form of skin cancer, and the medical literature does not link such cancer to exposure to exfoliants such as Agent Orange.  She noted that the Veteran did not have any complaints of, or treatment for, any skin condition while he was on active duty; did not complain of any skin condition upon discharge from active duty in 1968; and notably, his exit examination documented normal skin.  The examiner opined that the Veteran had no diagnosis of or treatment for basal cell carcinoma until 2008, 40 years after his discharge, and then reiterated that the Veteran's basal cell carcinoma was not due to exposure to Agent Orange and was not due to his military service.  The examiner found that the most likely cause of the Veteran's basal cell carcinoma was his sun exposure over his lifetime, from his childhood up to 2008, coupled with his susceptibility to solar radiation.

The examiner also noted that both environmental and genetic factors contribute to the development of basal cell carcinoma.  She indicated that exposure to ultraviolet radiation in sunlight is the most important, and that other risk factors included chronic arsenic exposure, therapeutic radiation, immunosuppression, and the basal cell nevus syndrome.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for basal cell carcinoma is not warranted under any theory of entitlement. 

While the Veteran had Vietnam service during the Vietnam era, and is, thus  presumed to have been exposed to herbicides, to include Agent Orange, the evidence does not support a finding of presumptive service connection based on such presumed exposure.  In this regard, records of post-service VA and private treatment discussed above reveal findings of and treatment for basal cell carcinoma. The most recent diagnosis, on VA examination in November 2013 was basal cell carcinoma.  Thus, medical evidence reflects that the Veteran has not been diagnosed with any soft tissue sarcoma recognized by VA as etiologically related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  In particular, the VA examiner's opinion did not include any other diagnosis but basal cell carcinoma, and confirmed that the diagnosed cancer was not subject to presumptive service connection on the basis of Agent Orange exposure. 

The record also does not support an award of service connection on a direct basis, to include as due to exposure to herbicides or any other in service incident.  There is no evidence of any skin disorder, to include basal cell carcinoma, during service, and the Veteran's separation examination was negative for any issues with his skin either on examination or by history.  

Furthermore, the evidence documents that the Veteran's basal cell carcinoma first became manifest several years post-service.  Indeed, SSA treatment records document, per the Veteran's own report, a history of such disorder at the very earliest since 2004.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992)..  The Board also notes that, while a layperson, such as the Veteran competent to report a continuity of symptoms since service (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), here, the record does not reflect, and the Veteran does not report, the onset of and continuing symptoms associated with basal cell carcinoma during and since service.  

Additionally, the only competent, probative opinion addressing the question of the etiology on the question of medical nexus weighs against the claim.  The November 2013 VA examiner's opinion was obtained specifically to address the etiology of the Veteran's basal cell carcinoma on a direct basis, and the examiner provided an opinion that the currently diagnosed basal cell carcinoma was neither caused by nor as a result of service, to include Agent Orange exposure.  As noted, the examiner's opinion was clearly based on examination of the Veteran, and full consideration of his document medical history-to include the Veteran's assertions.  The opinion also documents the examiner's consideration of genetics, sun exposure, and the incidents of occurrence of basal cell carcinoma in the general population (i.e., a common form of skin cancer).  Consequently, the Board assigns great probative value to the VA examiner's opinion on the question of medical etiology.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.) 

Notably, the VA examiner's opinion constitutes the only medical opinion on the question of a nexus between the Veteran's current basal cell carcinoma and service.  Significantly, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary medical opinion-i.e., one that, in fact, supports the claim.  

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) establish the existence of a medical relationship between basal cell carcinoma and service, to include exposure to herbicides, on the basis of lay assertions, alone, such attempt(s) must fail.  Matters of the medical diagnosis of the specific disability here at issue-basal cell carcinoma-and the medical etiology of such a disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without  appropriate medical training and expertise, neither is competent to render a probative opinion on the complex medical matters upon which this claim turns.  See. e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis of a complex medical disability, such as cancer).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for basal cell carcinoma, to include as due to herbicide agents, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for basal cell cancer of the lip, claimed as due to exposure to herbicides is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


